*16On Petition for Rehearing.
Watson, J.
Counsel for appellant have presented an able and forceful brief in support of their petition for a rehearing in this cause. We have carefully considered the arguments submitted and the additional authorities cited, but are not persuaded that they lead to any conclusion different from that stated in the original opinion.
24. Appellant insists that the averments of the complaint fail to allege any duty owing by appellant to appellees. With this contention we cannot agree. The averments were, in substance, that appellant was a common carrier, operating lines of railroad to Pittsburg and other points named, but that it held itself out to appellees as a through carrier to Baltimore and Newport News; that by traffic agreements it was able to carry goods through to Baltimore and Newport News without change in transit. This is not a case in which is involved the question of damage by a connecting carrier, and authorities pertaining thereto are not in point.
25. Under the common law it is-the duty of a common carrier to serve the public without partiality and without discrimination. Chicago, etc., R. Co. v. Wolcott (1895), 141 Ind. 267, 50 Am. St. 320; New England Express Co. v. Maine Cent. R. Co. (1869), 57 Me. 188, 2 Am. Rep. 31; Chicago, etc., R. Co. v. People (1873), 67 Ill. 11, 16 Am. Rep. 599; 5 Am. and Eng. Ency. Law (2d ed.), 177. Therefore, if appellant chose to make traffic agreements with connecting lines, and thereby was able to hold itself out to the public as a through carrier to points beyond the termini of its own lines, it must, so long as such agreements continue in effect, afford the same facilities to all shippers along its lines who are doing business under similar circumstances.
It is further alleged in the complaint that shippers in Kokomo, Elwood and Bunker Hill, at which points appellant must compete with other railroads, were furnished cars for *17shipping corn to the points to which appellees wished to ship, and that the number of cars so furnished was excessively out of proportion to the number furnished to appellees. The averments of the complaint are, therefore, sufficient to charge appellant with the duty of furnishing appellees with their due proportion of cars to points on its own lines, or to points beyond the termini of the same, to which appellant has held itself out as a through carrier.
14. The record discloses evidence showing that appellant was guilty of unreasonable discrimination as charged in the complaint. Shippers from the points where appellant had competition testified to the number of cars they received during the period within which the discrimination was charged. They testified further to the fact that during such time, appellant furnished them with ears and transported their corn to Baltimore, Newport News, New York City and other points beyond the termini of its own lines.
This reinvestigation of the questions presented does not reveal any reason for reversing the conclusions reached in the original opinion.
The petition is therefore denied.